Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 7, 2021 has been entered.

Claims 1-25 are pending.
Claim 1 is currently amended.
Claims 18-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-17, 24 and 25 as filed on December 7, 2021 are pending and under consideration to the extent of the elected species, e.g., the first alkoxysilane is “N-(6-aminohexyl) aminomethyl triethoxysilane” (synonym for N-[(triethoxysilyl)methyl]-1,6-hexanediamine as recited in claim 6 as evidenced by CAS Registry (of record)) and the second alkoxysilane is “(3-aminopropyl) triethoxysilane” (synonym for 3-(triethoxysilyl)-1-propanamine as recited in claim 9 as evidenced by CAS Registry (of record)).
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 16, 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0166719, published June 18, 2015, filed December 16, 2013, of record) as evidenced by Sigma-Aldrich “Poly(propylene glycol)”, “Poly(ethylene glycol)” and “Isophorone diisocyanate”, printed 2019, of record, and as evidenced by Momentive “Silquest* and other Momentive Silanes,” July 2015, of record, and in view of Smith et al. “How to prevent the loss of surface functionality derived from aminosilanes,” Langmuir 24(21):12405-12409, 2008, of record, and Jiang et al. “Alkoxysilane functionalized polyurethane/polysiloxane copolymers:  synthesis and effect of end-capping agent,” Polymer Bulletin 59:53-63, 2007, of record.
Huang teach a process for the preparation of silylated polyurethane polymers prepared by the reaction of isocyanate-terminated polyurethane (prepolymer) with amino-functional silane silylating agent and/or mercapto-functional silane silylating agent (title; abstract; paragraphs [0022] and [0058]).  
The isocyanate-terminated polyurethane can be obtained by reacting (condensing in a first step) a polyol (difunctional compound in which T denotes a heteroatom that is O) with a polyisocyanate such as a diisocyanate in such proportions that the resulting polymers will be terminated with isocyanate groups in the presence of a reaction catalyst (paragraphs [0051]-[0052]), as required by instant claims 3 and 12.  Comparative Example 1 utilizes DBTDL or dibutyltin dilaurate as the catalyst (Tables 1 and 2), as required by instant claim 24.  The molar ratio NCO (isocyanate) to OH (difunctional compound) is between 1:1 and 2:1 (paragraph [0052]), as required by instant claim 11.  The reaction temperature is typically in the range from 15 to 120 ºC (paragraph [0052]), as required by instant claim 13.
The polyol may be a poly(oxyethlene) diol of Mn between 500 and 25,000 grams/mole or a poly(oxypropylene) diol also known as polypropylene glycol of Mn between 1000 and 20,000 grams/mole (paragraph [0026]; see also [0023]-[0030]).  As evidenced by Sigma, poly(propylene glycol) is:

    PNG
    media_image1.png
    147
    237
    media_image1.png
    Greyscale

where the molar mass of the repeating unit n is approximately 16 (Mw O) + 3*12 (Mw C) + 5*1 (Mw H) ~ 55 grams/mole.  Therefore, the average number of repeating units n is approximately 18 (=1000/55) for a Mn of 1000 which is equivalent to approximately 54 (=18*3) carbon atoms (difunctional compound in which A denotes a linear or branched, divalent hydrocarbon-based C2-C100 radical, optionally interrupted with one or more non-adjacent heteroatoms that is O).  As evidenced by Sigma poly(oxyethlene) diol also known as poly(ethylene glycol) is:

    PNG
    media_image2.png
    147
    248
    media_image2.png
    Greyscale

where the molar mass of the repeating unit n is approximately 16 (Mw O) + 2*12 (Mw C) + 4*1 (Mw H) ~ 44 grams/mole.  Therefore, the average number of repeating units n is approximately 11 (=500/44) for a Mn of 500 which is equivalent to approximately 22 (=11*2) carbon atoms (difunctional compound in which A denotes a linear or branched, divalent hydrocarbon-based C2-C50 radical, optionally interrupted with one or more non-adjacent O atoms), as required by instant claim 3.
	The diisocyanate may be isophorone diisocyanate (paragraph [0052]; see also [0033]-[0034]).  As evidenced by Sigma, isophorone diisocyanate is:

    PNG
    media_image3.png
    174
    240
    media_image3.png
    Greyscale

(where Z denotes a divalent hydrocarbon-based radical containing from 4 to 20 carbon atoms, where the Z radical is radical (6)), as required by instant claim 2.
The silane silylated agent(s) include those of general formula:
X-R6-Si(R7)b(OR8)3-b
wherein X is an active hydrogen-containing group that is reactive for isocyanate, for example, -NHR9 in which R9 is for example H; R6 is a divalent hydrocarbon group of up to 12 carbon atoms, optionally containing one or more heteroatoms; R7 is a monovalent hydrocarbon group containing up to 8 carbon atoms; R8 is an alkyl group containing from 1 to 5 carbon atoms; and b is 0, 1 or 2 as described in paragraph [0053] and as exemplified in paragraphs [0054] and [0142].  Aminopropyltrimethoxysilane, commercially available as Silquest A-1110, is exemplified in paragraph [0142].  As evidenced by Momentive (page 3), Silquest A-1110 (3-trimethoxysilyl)-1-promanamine) is:

    PNG
    media_image4.png
    272
    439
    media_image4.png
    Greyscale

(second alkoxysilane in which q = 0, X2 is –NRb- where Rb is H, R’1 is a C1 alkyl / methyl radical, R’2 and R3’ are identically a C1 alkoxy / methoxy radical, R4 is H, R5 is H), as required by instant claims 7-9.
	The silylated polyurethane polymer can be substantially fully silylated, the molar ratio of the isocyanate group of the polyurethane polymer to the active hydrogen group of the silylating agent is from 1:1 to 1.5:1 (paragraphs [0058]-[0060]), as required by instant claim 11.  The preparation of the silylated polyurethane polymer is carried out at a temperature of from 0 to 150 ºC (paragraph [0137]), as required by instant claim 14.  In the Examples, the silylation is carried out at the same temperature as the polyol – isocyanate reaction.  
The silylated polyurethane polymer can optionally be mixed with inter alia organic solvents such as alcohols (carrier solvent) (paragraphs [0098]-[0101]), as required by instant claims 15 and 16.

	Huang do not specifically teach or exemplify an embodiment of an alkoxysilane of formula (III), it being possible for the first and second alkoxysilanes (III) and (IV) to be added either simultaneously or sequentially as required by claims 1 and 17.
	Huang do not teach alkoxysilane (III) is N-(6-aminohexyl) aminomethyl triethoxysilane as required by claims 4-6 and the elected embodiment thereof.
	Huang do not teach alkoxysilane (IV) is (3-aminopropyl) triethoxysilane as required by claims 7-9 and the elected embodiment thereof.
	Huang do not teach 5 to 95 mol% of alkoxysilane (III) relative to the total moles of alkoxysilanes (III) and (IV) as required by claim 10.
	Huang do not teach u molar equivalents of alkoxysilane (III), v molar equivalents of alkoxysilane (IV), with u + v = 2 and neither u nor v are zero as required by claim 11.
	Huang do not teach 50 to 70 mol% of alkoxysilane (III) relative to the total moles of alkoxysilanes (III) and (IV) as required by claim 25.

These deficiencies are made up for in the teachings of Smith and Jiang.
Smith teach aminosilanes are common coupling agents used to functionalize silica surfaces (abstract; Experimental, General).  Commonly used aminosilanes include 3-aminopropyl triethoxysilane (APTES) and N-(6-aminohexyl) aminomethyl triethoxysilane (AHAMTES) as illustrated in Figure 2:

    PNG
    media_image5.png
    505
    1402
    media_image5.png
    Greyscale

, as required by instant claims 4-9.  APTES is commonly used because of its lower cost (paragraph bridging pages 1 and 2).  The hydrolytic stability of aminosilane monolayers derived from AHAMTES indicates hydrolytic detachment can be minimized by controlling the length of the alkyl linker in aminosilanes (abstract; paragraph bridging pages 5 and 6; summary).
	Jiang teach a series of moisture curable polyurethane/polysiloxane copolymer with different-end capping agents which showed better compromised properties than that with a single alkoxysilane (title; abstract; conclusions).  3-aminopropyl triethoxysilane (APS) and aniline-methyl-triethoxysilane (AMS) were used as end-capping agents (Experimental, Materials), as required by instant claims 7-9.  The polyurethane prepolymer was reacted with aniline-methyl-triethoxysilane for 1 hour at 60 ºC and then reacted with 3-aminopropyl triethoxysilane for 1 hour at room temperature (page 56, step 2 starting at 3rd line).  The molar ratios are shown in Table 1:

    PNG
    media_image6.png
    333
    943
    media_image6.png
    Greyscale

, as required by instant claims 10, 11 and 25.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amino-functional silane silylating agent of Huang to further comprise the aminosilanes taught by Smith inclusive of 3-aminopropyl triethoxysilane and N-(6-aminohexyl) aminomethyl triethoxysilane because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because as illustrated in Figure 2 of Smith the species of Smith fall within the genus of agents embraced by Huang in formula (III).  Additionally, the species of Smith are taught as alternatives to APTMS which is aminopropyl trimethoxysilane, commercially available as Silquest A-1110, as exemplified in paragraph [0142] of Huang.  One would be motivated to modify the amino-functional silane silylating agent of Huang to further comprise APTES because of its lower cost as taught by Smith and one would be motivated to modify the amino-functional silane silylating agent of Huang to further comprise AHAMTES because its increased hydrolytic stability in comparison to APTES or/and to APTMES as taught by Smith.  This is important because the silylated polyurethane polymers of Huang have utility as inter alia sealants, adhesives and the like (Huang, paragraphs [0010]), the amount/type of silane dictating the application (Huang, paragraphs [0058]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preparation of the silylated polyurethane polymer of Huang in view of Smith to comprise a two-step process as taught by Jiang wherein a first alkoxysilane such as 3-aminopropyl triethoxysilane (APTES) is reacted with the polyurethane prepolymer after which a second alkoxysilane such as AHAMTES is reacted because Smith teach moisture curable polyurethanes with different-end capping agents showed better compromised properties than that with a single alkoxysilane.  It would take nothing more than routine experimentation to determine the optimal molar ratio for different end-capping agents inclusive of APTES and AHAMTES in order to optimize the hydrolytic stability of the resultant moisture-curable polyurethane.   It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  See MPEP 2144.05 II.

Claims 1-17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0166719, published June 18, 2015, filed December 16, 2013, of record) as evidenced by Sigma-Aldrich “Poly(propylene glycol)”, “Poly(ethylene glycol)” and “Isophorone diisocyanate”, printed 2019, of record, and as evidenced by Momentive “Silquest* and other Momentive Silanes,” July 2015, of record, and in view of Smith et al. “How to prevent the loss of surface functionality derived from aminosilanes,” Langmuir 24(21):12405-12409, 2008, of record, and Jiang et al. “Alkoxysilane functionalized polyurethane/polysiloxane copolymers:  synthesis and effect of end-capping agent,” Polymer Bulletin 59:53-63, 2007, of record, as applied to claims 1-12, 14, 16, 17, 24 and 25 above, and further in view of Kollbach et al. (US 2005/0020706, published January 27, 2005, of record).
The teachings of Huang, Smith and Jiang have been described supra.
They do not teach the first step is carried out in an aprotic solvent as required by claim 13.
	They do not teach the step of solvent exchange by elimination of the aprotic solvent as required by claim 15.
These deficiencies are made up for in the teachings of Kollbach.
	Kollbach teach a process for the production of isocyanate-terminated polyurethane prepolymers by reacting polyisocyanates inclusive of isophorone diisocyanate with polyols inclusive of higher homologs of polypropylene glycol (title; abstract; paragraphs [0037]-[0038], [0047]-[0049], [0065]-[0066] and [0070]).  The reaction may be carried out in aprotic solvents at temperatures in the range from 20 to 100 ºC; the reaction mixture contains a catalyst such as organometallic compounds of tin, for example, dibutyl tin dilaurate (paragraphs [0073]-[0075] and [0108]), as required by instant claim 13.  If solventless polyurethanes are required, the solvent is distilled off after the end of the reaction (paragraph [0088]), as required by instant claim 15.  The polyurethane prepolymers produced are used as such or in solution in organic solvents (paragraph [0106]).
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction of the polyol and the polyisocyanate of Huang to occur in the presence of an aprotic solvent as taught by Kollbach because Kollbach teach polyols and polyisocyanates may be reacted in the presence of aprotic solvents.  There would be a reasonable expectation of success because both Huang and Kollbach contemplate the reaction of the same reactants, e.g., isophorone diisocyanate and polypropylene glycol, to produce the same isocyanate-terminated polyurethane.  
Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distill off the aprotic solvent employed during the reaction of the polyol and the polyisocyanate of Huang in view of Kollbach because Kollbach teach in solventless polyurethanes are required the aprotic solvent is distilled off after the end of the reaction.  There would be a reasonable expectation of success because both Huang and Kollbach contemplate the reaction of the same reactants, e.g., isophorone diisocyanate and polypropylene glycol, to produce the same isocyanate-terminated polyurethane and because both Huang and Kollbach contemplate the optional combination of the ultimate reaction products with organic solvents for end use.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s substantially rehashed arguments have been fully considered but they remain unpersuasive for reasons of record.  Applicant’s Remarks are addressed herein to the extent they diverge from the Remarks of record.
	At page 14 of the Remarks, Applicant’s citation to the amendment of claim 1 to specify that the polymer product is moisture curable and Applicant’s citation to pages 8-9 of the PTAB decision are acknowledged but not found persuasive because Applicant appears to have overlooked the fact that the PTAB found “no limitation in Appellant’s claim 1 that excludes curing catalysts” (page 8, last two lines).  Applicant also appears to have overlooked the fact that the PTAB affirmed the rejection of claim 24 drawn to a tin-based organic catalyst (page 12).  This is important because as set forth at pages 6-7 of the Examiner’s Answer mailed September 4, 2020, Applicant’s characterization of Huang as not teaching polymers curable with moisture does not follow from Huang’s disclosure of increased stability because Huang expressly teaches curing with moisture in paragraphs [0010] and [0138]-[0139].  See also paragraphs [0150] and [0156] which expressly describe curing in a humidity chamber.
Therefore, the rejection over Huang is properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Brode et al. (US 3,632,557) teach a curable silicon terminated organic polymer comprising an isocyanate terminated polyurethane prepolymer; the polymers cure upon exposure to moisture, the rate of which depends upon the temperature, the relative humidity or/and the presence of a silanol condensation catalyst such as dibutyltin dilaurate (title; abstract; column 6, lines 7-37; claims).
	Bryant et al. (US 3,979,344) teach dibutyl tin diacetate is a moisture-curing catalyst of silicon terminated polyurethane polymers (title; abstract; claims).
	Lim et al. (US 7,294,665) teach moisture curing catalysts inclusive of dibutyltin dilaurate or/and dibutyltin diacetate increase the rate of curing of alkyoxysilyl capped polymer compounds (title; abstract; column 6, lines 34-56; claims).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619